DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 10/8/2021.
Applicant’s amendments are sufficient to overcome the 35 USC (112)/b second paragraph rejection set forth in the previous office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the conductive element being disposed only along the edge and only along a midpoint of a width of the elongate non-conductive body and the rounded portion of the distal end of the elongate non-conductive body” to -the conductive element being disposed only along the edge, only along a midpoint of a width of the elongate non-conductive body and only along the rounded portion of the distal end of the elongate non-conductive body-.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the conductive element being disposed only along the double chamfered edge and only along a midpoint of the width of the elongate non-conductive body and the rounded portion of the distal end of the elongate non-conductive body” to -the conductive element being disposed only along the double chamfered edge, only along a midpoint of the width of the elongate non-conductive body and only along the rounded portion of the distal end of the elongate non-conductive body-.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “the conductive element being disposed only along the double chamfered edge and only along a midpoint of the width of the elongate non-conductive body and the arcuate distal end of the elongate non-conductive body” to -the conductive element being disposed only along the double chamfered edge, only along a midpoint of the width of the -.  Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  it is suggested to indent the “a flat and elongate non-conductive body…” and “a conductive element…” limitations since they fall under the “cutting element including:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 16 recites the limitation “wherein the elongate non-conductive body defines a perimeter and wherein the conductive element is disposed around an entirety of the perimeter”; however, claim 11, upon which claim 16 depends, recites the limitation “the conductive element being disposed only along the double chamfered edge and only along a midpoint of the width of the elongate non-conductive body and the rounded portion of the distal end of the elongate non-conductive body” (the Examiner notes that grammatically the “only” applies to both the midpoint and the rounded portion phrases as noted in the suggested claim amendment in the Claim Objections section).  Thus, claim 11 limits the conductive element to being disposed “only” on the rounded portion of the non-conductive body and claim 16 contradicts this limitation in claim 11 by disposing the conductive element around an “entirety of the perimeter”.  The originally filed disclosure provides support for “the conductive element 54 may be disposed on one side of the cutting element 42 such that the edge 52 is only conductive on a single side of the cutting element; the conductive element 54 may be disposed only at the distal end of the cutting element 42 on the curved portion of the distal end 50; or the conductive element 54 may be disposed on the edge 50 around the entire perimeter of the cutting element 42”.  Thus, there is only support for the conductive element to be disposed on one of the three options per the originally filed disclosure. 
Claim 21 recites the limitation “wherein the conductive element is atraumatic”.  While the drawings illustrate a rounded end of the cutting element and the conductive 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the elongate non-conductive body defines a perimeter and wherein the conductive element is disposed around an entirety of the perimeter”; however, claim 11, upon which claim 16 depends, recites the limitation “the conductive element being disposed only along the double chamfered edge and only along a midpoint of the width of the elongate non-conductive body and the rounded portion of the distal end of the elongate non-conductive body” (the Examiner notes that grammatically the “only” applies to both the midpoint and the rounded portion phrases as noted in the suggested claim amendment in the Claim Objections section).  Thus, claim 11 limits the conductive element to being disposed 

Claim Interpretation
In view of the 35 USC 112(a)/first and 112(b)/second paragraph rejections above, claim 16 will be interpreted as: -wherein the elongate non-conductive body defines a perimeter and wherein the conductive element is disposed around a portion of the perimeter-. 
Claim 7 recites “wherein the conductive element is etched onto the elongate non-conductive body”, claim 9 recites “wherein the elongate non-conductive body includes a soldered conductor on the first face”, claim 12 recites “wherein the conductive element is one from the group consisting of gold alloy ink and silver alloy ink printed on the double chamfered edge” and claim 20 recites “a conductive element composed of a silver alloy printed only along the double chamfered edge” which are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited).
Concerning claim 1, as illustrated in Fig. 3A-B, Canady et al. disclose a cutting element for an electrosurgical device (electrosurgical scalpel 330 for electrosurgical handpiece 300; [0037]), comprising: 
an elongate non-conductive body defining a major longitudinal axis having a first face opposite a second face, the first face and the second face joining to define an edge (dielectric slab or plate 332 comprises opposite first and second faces that join to define an edge disposed along a midpoint of the width of the dielectric plate 332; [0037]); 
the elongate non-conductive body having a proximal end and a distal end opposite the proximal end, the distal end having a rounded portion (dielectric slab/plate 332 has a proximal end and a rounded distal end; Fig. 3b); 
a conductive element, the conductive element being disposed only along the edge and only along a midpoint of a width of the elongate non-conductive body (thin wire 334 is mounted around the edge and only along a midpoint of a width of dielectric slab or plate 332 and forms the cutting surface and electrode of the scalpel; , the conductive element being configured to cut tissue with monopolar radiofrequency energy (proximal end of the scalpel is connectable to a source of electrical current; [0037]).
Canady et al. fail to disclose the conductive element does not protrude from the edge.  However, Morrison discloses a cutting element (16) for an electrosurgical device (10) comprising a non-conductive body (18a or 18b) and a conductive element (20a or 20b) that either protrudes (Fig. 7) or does not protrude (Fig. 9) from an edge of the non-conductive body (18a or 18b).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. such that the conductive element does not protrude from the edge since Morrison teaches the equivalence of conductive elements protruding and not protruding an edge of a non-conductive body to be equivalents in the art with respect to treating tissue. (Col. 4, ll. 14-24, Col. 4-5, ll. 61-5; Fig. 7 -10) 
Canady et al. in view of Morrison fail to disclose the conductive element being disposed only along the rounded portion of the distal end of the elongate non-conductive body.  However, Ellman et al. disclose a cutting element (22) for an electrosurgical device (10) comprising a conductive element (32) that sits in recess (36) of a distal end of an elongate non-conductive body (24), the conductive element (32) being disposed only along the rounded portion of the distal end of the elongate non-conductive body (24).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Morrison such that the conductive element being disposed only along the rounded portion of the distal end of the elongate non-conductive body in order to provide the 
Canady et al. in view of Morrison and Ellman fail to discuss the connection of the conductive element to a conductor, and thus fail to specifically disclose the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body transverse to the major longitudinal axis, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device. However, Herczog et al. disclose a cutting element (10) for an electrosurgical device (Fig. 2) comprising an elongate non-conductive body (substrate) and a conductive element (12), the elongate non-conductive body (substrate) including a conductor (18) disposed on the first face and spanning a width of a proximal end of the non-conductive body (substrate) transverse to the major longitudinal axis, the conductor (18) being configured to electrically couple the conductive element (12) to a shaft of the electrosurgical device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Morrison and Ellman such that the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device in order to provide the benefit of electrically coupling the conductive element to the power source through the proximal end of the device as taught by Herczog et al. (Col. 2, ll. 35-58 & Col. 3, ll. 28-48; Fig. 1-2).

    PNG
    media_image1.png
    398
    720
    media_image1.png
    Greyscale

Concerning claim 3, Canady et al. disclose the first and second faces (332) are flat (Fig. 3B).
Concerning claim 6, Canady et al. disclose the distal end of the elongate non-conductive body (332) is curved (Fig. 3B). 
Concerning claim 7, Canady et al. disclose the conductive element (334) is on the elongate non-conductive body (332) (Fig. 3B). 
Concerning claim 8, Canady et al. disclose the elongate non-conductive body (332) defining a perimeter and wherein the conductive element (334) is disposed around the perimeter ([0037]; Fig. 3B). 
Concerning claim 21, in so much as Applicant teaches, Canady et al. in view of Morrison, Ellman and Herczog et al. in accordance with claim 1 teach the conductive element to be atraumatic. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Goble et al. (2006/0047280, previously cited).
claim 2, Canady et al. in view of Morrison, Ellman and Herczog et al. fail to disclose the edge is a chamfered edge.  However, Goble et al. disclose a cutting element (1) for an electrosurgical device (12), comprising: elongate non-conductive bodies (4, 41) joining to define chamfered edges (51, 52) therebetween and a conductive element (2) configured to cut tissue with radiofrequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Morrison, Ellman and Herczog et al. such that the edge is a chamfered edge in order to provide the benefit of an overall slim profile of the cutting element as taught by Goble et al. ([0039], [0053]; Fig. 11). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Heim et al. (2007/0005057, previously cited).
Concerning claim 4, Canady et al. in view of Morrison, Ellman and Herczog et al. fail to disclose the conductive element to be composed of one from the group consisting of silver alloy and gold alloy.  However, Heim et al. disclose a cutting element (Fig. 1-2) for an electrosurgical device (20) comprising a non-conductive body (2) and a conductive element (1), the conductive element (1) being composed from a group consisting of silver alloy and gold alloy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Morrison, Ellman and Herczog et al. such that the conductive 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Morris (2011/0190766, previously cited).
Concerning claim 5, Canady et al. in view of Morrison, Ellman and Herczog et al. fail to disclose the elongate non-conductive body composed of zirconium toughened alumina.  However, Morris et al. disclose an element (1) for an electrosurgical device comprising a non-conductive body (9) and a conductive element (2), the non-conductive body (9) being composed of alumina toughened with zirconia.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Morrison, Ellman and Herczog et al. such that the elongate non-conductive body composed of zirconium toughened alumina in order to provide the benefit of a ceramic insulating material that can withstand very high temperatures as taught by Morris ([0002], [0005], [0026]; Fig. 3-4) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited), as applied to claim 1, in further view of Billings (6,126,656, previously cited).
Concerning claim 7, Canady et al. disclose the conductive element (334) to be a wire and on the non-conductive body, but Canady et al. in view of Morrison, Ellman and Herczog et al. fail to specifically disclose the conductive element etched onto the elongate non-conductive body.  However, Billings discloses a cutting element (12) for an electrosurgical device (10) comprising an elongate non-conductive body (12) and a conductive element (14), wherein the conductive element can be a wire electrode, or can be etched onto the non-conductive body (12).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Canady et al. in view of Morrison, Ellman and Herczog et al. such that the conductive element is etched onto the elongate non-conductive body since Billings teaches a wire electrode and etching to be equivalents in the art.  (Col. 4, ll. 20-56; Fig. 1-4)

Claims 11, 13, 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Goble et al. (2006/0047280, previously cited), Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited).
claim 11¸ as illustrated in Fig. 3A-B, Canady et al. disclose a cutting element for an electrosurgical device (electrosurgical scalpel 330 for electrosurgical handpiece 300; [0037]), comprising: 
an elongate non-conductive body having a first face opposite a second face and defining a major longitudinal axis, the first face and the second face joining to define an edge (dielectric slab or plate 332 comprises opposite first and second faces that join to define an edge disposed along a midpoint of the width of the dielectric plate 332; [0037]); 
the elongate non-conductive body having a proximal end and a distal end opposite the proximal end, the distal end having a rounded portion (dielectric slab/plate 332 has a proximal end and a rounded distal end; Fig. 3b); 
a conductive element disposed only along the edge (thin wire 334 is mounted around the edge; [0037]), the edge being disposed only along a midpoint of a width of the elongate non-conductive body (dielectric slab or plate 332 comprises opposite first and second faces that join to define an edge disposed along a midpoint of the width of the dielectric plate 332; [0037]), the conductive element being disposed only along the edge and only along a midpoint of the width of the elongate non-conductive body (thin wire 334 is mounted around the edge and only along a midpoint of a width of dielectric slab or plate 332 and forms the cutting surface and electrode of the scalpel; [0037]), the conductive element being configured to cut tissue with monopolar radiofrequency energy (proximal end of the scalpel is connectable to a source of electrical current; [0037]).

Canady et al. in view of Goble et al. fail to disclose the conductive element does not protrude from the double chamfered edge.  However, Morrison discloses a cutting element (16) for an electrosurgical device (10) comprising a non-conductive body (18a or 18b) and a conductive element (20a or 20b) that either protrudes (Fig. 7) or does not protrude (Fig. 9) from an edge of the non-conductive body (18a or 18b).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. such that the conductive element does not protrude from the double chamfered edge since Morrison teaches the equivalence of conductive elements protruding and not protruding an edge of a non-conductive body to be equivalents in the art with respect to treating tissue. (Col. 4, ll. 14-24, Col. 4-5, ll. 61-5; Fig. 7 -10) 
Canady et al. in view of Goble et al. and Morrison fail to disclose the conductive element being disposed only along the rounded portion of the distal end of the elongate 
Canady et al. in view of Goble et al., Morrison and Ellman fail to discuss the connection of the conductive element to a conductor, and thus fail to specifically disclose the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body transverse to the major longitudinal axis, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device. However, Herczog et al. disclose a cutting element (10) for an electrosurgical device (Fig. 2) comprising an elongate non-conductive body (substrate) and a conductive element (12), the elongate non-conductive body (substrate) including a conductor (18) disposed on the first face and spanning a width of a proximal end of the non-conductive body (substrate) transverse to the major longitudinal axis, the conductor (18) being configured to electrically couple the conductive element (12) to a shaft of the 

    PNG
    media_image2.png
    299
    541
    media_image2.png
    Greyscale

Claim 13 is rejected upon the same rationale as applied to claim 3. 
Concerning claim 16, in so much as Applicant teaches, Canady et al. disclose the elongate non-conductive body (332) defining a perimeter and wherein the conductive element (334) is disposed around a portion of the perimeter ([0037]; Fig. 3B). 
Concerning claim 20¸ as illustrated in Fig. 3A-B, Canady et al. disclose an electrosurgical device (electrosurgical handpiece 300; [0037]), comprising: 
a handle (housing 310; [0037]);
an elongate shaft extending from the handle, the elongate shaft defining a proximal end coupled to the handle and a distal end opposite the proximal end (nozzle 320 is attached to the housing 310; [0037]);
a cutting element coupled to the distal end of the shaft (electrosurgical scalpel 330; [0037]), the cutting element including:
a flat and elongate non-conductive body having a first face opposite a second face and defining a major longitudinal axis, the first face and the second face joining to define an edge there between, the flat and elongate non-conductive body defining a proximal end coupled to the elongate shaft and an arcuate distal end (dielectric slab or plate 332 comprises opposite first and second faces that join to define an edge disposed along a midpoint of the width of the dielectric plate 332, a proximal end coupled to nozzle 320 and an arcuate distal end; [0037]); and 
a conductive element (thin wire 334 is mounted around the edge; [0037]), the edge being disposed only along a midpoint of a width of the elongate non-conductive body (dielectric slab or plate 332 comprises opposite first and second faces that join to define an edge disposed along a midpoint of the width of the dielectric plate 332; [0037]), the conductive element being disposed only along the edge and only along a midpoint of the width of the elongate non-conductive body (thin wire 334 is mounted around the edge and only along a midpoint of a width of dielectric slab or plate 332 and forms the cutting surface and electrode of the scalpel; [0037]), the conductive element being configured to cut tissue with monopolar radiofrequency energy .
	Canady et al. fail to disclose the first and second face joining to define a double chamfered edge therebetween.  However, Goble et al. disclose a cutting element (1) for an electrosurgical device (12), comprising: elongate non-conductive bodies (4, 41) joining to define a doubled chamfered edge (51, 52) therebetween and a conductive element (2) configured to cut tissue with radiofrequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. such that the first and second face join to define a double chamfered edge therebetween in order to provide the benefit of an overall slim profile of the cutting element as taught by Goble et al. ([0039], [0053]; Fig. 11).
	Canady et al. in view of Goble et al. fail to disclose the conductive element does not protrude from the double chamfered edge.  However, Morrison discloses a cutting element (16) for an electrosurgical device (10) comprising a non-conductive body (18a or 18b) and a conductive element (20a or 20b) that either protrudes (Fig. 7) or does not protrude (Fig. 9) from an edge of the non-conductive body (18a or 18b).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. such that the conductive element does not protrude from the double chamfered edge since Morrison teaches the equivalence of conductive elements protruding and not protruding an edge of a non-conductive body to be equivalents in the art with respect to treating tissue. (Col. 4, ll. 14-24, Col. 4-5, ll. 61-5; Fig. 7 -10)

Canady et al. in view of Goble et al., Morrison and Ellman fail to discuss the connection of the conductive element to a conductor, and thus fail to specifically disclose the elongate non-conductive body includes a conductor disposed on the first face and spanning a width of a proximal portion of the elongate non-conductive body transverse to the major longitudinal axis, the conductor being configured to electrically couple the conductive element to a shaft of the electrosurgical device. However, Herczog et al. disclose a cutting element (10) for an electrosurgical device (Fig. 2) comprising an elongate non-conductive body (substrate) and a conductive element (12), the elongate non-conductive body (substrate) including a conductor (18) disposed on the first face and spanning a width of a proximal end of the non-conductive body (substrate) transverse to the major longitudinal axis, the conductor (18) being .

    PNG
    media_image3.png
    342
    619
    media_image3.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Goble et al. (2006/0047280, previously cited), Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited), as applied to claim 11, in further view of Heim et al. (2007/0005057, previously cited) or in further view of Heim et al. (2007/0005057, previously cited) and Conley et al. (2012/0150165, previously cited). 
claim 12, Canady et al. in view of Goble et al. Morrison, Ellman et al. and Herczog et al. fail to disclose the conductive element to be composed of one from the group consisting of silver alloy and gold alloy.  However, Heim et al. disclose a cutting element (Fig. 1-2) for an electrosurgical device (20) comprising a non-conductive body (2) and a conductive element (1), the conductive element (1) being composed from a group consisting of silver alloy and gold alloy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. Morrison, Ellman et al. and Herczog et al. such that the conductive element is composed of one from the group consisting of silver alloy and gold alloy in order to provide the benefit of a material having a thermal conductivity of at least 0.35 W/cm.degree.K as taught by Heim et al. ([0055], [0061], [0117]; Fig. 1-2)  Thus, Canady et al. in view of Goble et al. Morrison, Ellman et al., Herczog et al. and Heim et al. disclose the gold or silver alloy to be on the edge, but fail to specifically disclose the gold or silver alloy to be printed ink.  However, Conley et al. disclose a cutting element (100) for an electrosurgical device (10) comprising a non-conductive body (130) and a conductive element (110 or 120), the conductive element formed of a conductive ink applied to the surface of the non-conductive body (130).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Canady et al. in view of Goble et al. Morrison, Ellman et al., Herczog et al. and Heim et al. such that gold or silver alloy is a printed ink in order to provide the benefit of manufacturing smaller tip assemblies with few discrete structural components required to be manufactured and assembled as taught by Conley et al. ([0044-0045]; Fig. 1-2).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (2016/0051313, previously cited) in view of Goble et al. (2006/0047280, previously cited), Morrison (3,987,795), Ellman et al. (2004/0049183) and Herczog et al. (4,248,231, previously cited), as applied to claim 11, in further view of Morris (2011/0190766, previously cited).
Claim 14 is rejected upon the same rationale as applied to claim 5. 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Friedman (4,589,411) teaches a conductive element disposed in a groove of an edge of a non-conductive body. Ellman et al. (6,610,057) teach a conductive element on a rounded edge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794